Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed February 4, 2022 is acknowledged.  Claims 2-3, 11-13 and 17 are cancelled. Claims 1, 7, 10, 16 and 21 are amended. Claims 1, 4-10, 14-16 and 18-21 are pending in this application and under examination in this office action.
3.	Applicant’s arguments filed on February 4, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
4. 	The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claim is canceled.
The rejection of claims 3, 12-13 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on February 4, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 14-16 and 18-21 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing the concentrations of acetoacetic acid and beta-hydroxybutyric acid or decreasing the average response time for Trail Making Test-A/B in a healthy aged subject after administering to the subject a composition comprising 50g of powder and 79g water, wherein the powder comprises 40% by weight of medium-chain fatty acid triglyceride, 30.1% by weight of a long-chain fatty acid oil and fat, 0.4% by weight of soy lecithin, 8% by weight of lactose, 0.2% by weight of citric acid, 14% by weight of casein, 4% by weight of a whey protein concentrate, 0.2% by weight of vitamins and 3.1% by weight of minerals, does not reasonably provide enablement for methods for improving brain function caused by all forms of disorders or preventing or treating cognitive impairment or increasing a concentration of ketone bodies in a subject in need of increasing a concentration of ketone bodies in an undefined condition by the claimed agent as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 4-9  and 19 as amended are drawn to a method for improving brain function comprising administering to a subject in need thereof an agent in an amount of 45-55g per day, wherein the agent comprises: 17.5 to 20 parts by weight of casein and a whey protein concentrate (WPC) (i.e. 17.5-20%); 35 to 45 parts by weight of a medium-chain fatty acid triglyceride as a lipid (i.e.35-45%); and 8 to 10 parts by weight of lactose (i.e. 8-10%); 25 to 35 parts by weight of a long-chain fatty acid oil and fat (25-35%); 0.01 to 1 part by weight of soy lecithin (i.e. 0.01-1%);  and citric acid, vitamins and minerals with water for the remaining amount, per 100 parts by weight, and wherein the method does not cause at least one of diarrhea and nausea. 
Claims 10, 14-16, 18 and 20 as amended are drawn to a method for treating cognitive impairment comprising administering to a subject in need thereof the same agent as set forth above. 
Claim 21 as amended is drawn to a method for increasing a concentration of ketone bodies administering to a subject in need thereof the same agent as set forth above. 
On p. 8-10 of the response, Applicant acknowledged that the Trail test shown in Examples were evaluated in healthy aged individuals but argues that the experiment in example 3 was conducted in patients with dementia. Applicant further argues that increasing the concentrations of acetoacetic acid and beta-hydroxybutyric acid by the claimed composition would improve brain function in view of Trail Making Test-A and –B shown in examples 1-2. Applicant further cites Exhibits 1-4, in re Buchner, Hybritech, Inc. v. Monoclonal Antibodies, Inc. Lindemann Maschinenfabrik GMBH v. American hoist & Derrick Co. and paragraphs [0003]-[0004] of the instant specification in support of the arguments.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Neither the specification nor the prior art provides a well-established correlation between improving brain function or treating cognitive impairment in aged persons with different disease conditions and cognitive impairment caused by all possible mechanisms including persons with CNS neurodegenerative diseases, neurological disorders and psychological disorders or unknown or undefined conditions in need of increasing a concentration of ketone bodies by the claimed composition and the responses in Trail Making Test-A/B (TMT-A/B) and results in increased ketone bodies/acetoacetic acid and beta-hydroxybutyric acid obtained from “healthy” aged persons by the claimed composition shown in Examples 1-2. 
Neither the specification nor the prior art provides a well-established correlation between improving brain function or treating cognitive impairment in aged persons with different disease conditions and with cognitive impairment caused by all possible mechanisms including persons with CNS neurodegenerative diseases, neurological disorders and psychological disorders or unknown or undefined conditions in need of increasing a concentration of ketone bodies by the claimed composition and the increased ketone bodies/acetoacetic acid and beta-hydroxybutyric acid obtained from aged persons with dementia by the claimed composition shown in Example 3. 
As previously made of record, the specification only teaches increasing levels of ketone bodies/acetoacetic acid and beta-hydroxybutyric acid in blood samples obtained from healthy aged persons (Examples 1-2) or aged persons with dementia (Example 3) after administering to the aged persons a composition as compared to a control, wherein the composition comprises 50g powder in 79g water (total 129g), wherein the powder comprises casein (14% by weight) and a whey protein concentrate (WPC) (4% by weight), a medium-chain fatty acid triglyceride (40% by weight), a long-chain fatty acid oil and fat (30.1% by weight), lactose (8% by weight), soy lecithin (0.4% by weight), citric acid (0.2% by weight), vitamins (0.2% by weight) and minerals (3.1% by weight) and the control comprises 825 g of vegetable fat cream for whipping, 400 g of cow's milk and 62.5 g of protein powder.
ii. While the specification showed that the response times in Trail Making Test-A/B (TMT-A/B) are decreased in “healthy aged persons” after administering to the “healthy aged persons” the composition as compared to the control, the specification provides no teaching as to whether administering the composition to a patient suffering from dementia or other CNS neurodegenerative diseases and cognitive impairment or an animal model of cognitive impairment in vivo would result in improving brain function or treat cognitive impairment in the patient suffering from dementia or other CNS neurodegenerative diseases and cognitive impairment or an animal model of cognitive impairment. There is no well-established correlation between increased expression levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies detected in the blood samples of “healthy” aged persons and decreased response time in TMT-A/B in “healthy” aged persons after administration of the claimed composition and improving brain function or treat cognitive impairment in patients suffering from different CNS neurodegenerative diseases and cognitive impairment after administration of the claimed composition because the in vivo condition and biological functions and systems in patients suffering from different CNS neurodegenerative diseases and cognitive impairment are different from those in “healthy” aged persons. There is no well-established correlation that the effects seen in healthy aged person would be obtainable in patients with CNS neurodegenerative diseases and suffering from cognitive impairment because the patient in vivo conditions are totally different from healthy aged persons in view of Anger (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13, as in IDS) and Aso (see p. 292, section 3.2 Abeta Depositioin and Soluble Abeta in KD- and TKD-treated APP/PS1 mice and p. 203. 2nd col.; Aso, Curr. Alzheimer Res. 2013; 10:299-297, cited previously). 
As previously made of record, multiple factors are involved in molecular mechanisms contributing to the causes of AD or dementia or cognitive impairment or brain dysfunction including genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting or the formation of -amyloid deposits and neurofibrillary tangles; such as, the immune response or neurotoxicity of -amyloid deposit is also another contributory factor for the pathogenesis of AD (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13, as in IDS). The specification fails to teach that patients with CNS neurodegenerative diseases or AD or dementia and suffering from cognitive impairment, which have different in vivo conditions from healthy aged persons, would have the same response or results as those seen in healthy aged person after treatment with the claimed composition.  
The teachings of the Exhibits 1-4 only further support the unpredictability of whether administration of MTC or the claimed composition in patients with neurodegenerative diseases and suffering from cognitive impairment caused by all possible mechanisms in vivo because there is no correlation between in vitro effects and in vivo disease conditions in patients with CNS neurodegenerative diseases and suffering from cognitive impairment and the cell culture system taught by Kashiwaya (Exhibit1) and Maalouf (Exhibit2) is optimized for neuronal survival. Henderson (Exhibit 3) also teaches that the effect of a ketogenic agent, AC-1202, on improved score of ADAS-Cog is selective and can only be seen in patients with ApoE4(-) when compared to placebo controls, but not on ApoE4(+) patients. The teaching of Henderson (Exhibit 3) indicates that the same drugs or the same compositions that are effective in healthy patients are not necessarily effective in patients with diseases and suffering from cognitive conditions, which is also supported by Larson (Exhibit4) because the treatment with MCT results in limited or no significant effects on memory capacities or cognitive learning and attention as compared to controls and there is no consistent corresponding results of BHB levels after treatment with MCT  (Example 4, [0218] and [0220]-[0223] and [0195], example 2). Thus, it is unpredictable whether administration of the claimed composition to patients with CNS neurodegenerative diseases and suffering from cognitive impairment can be treated or whether the patients’ brain function or cognitive dysfunction can be improved by the claimed composition, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention.
iii. The specification also fails to provide sufficient guidance as to which person, when and what condition would be in a condition in need of increasing a concentration of ketone bodies by the claimed composition as in claim 21 because ketone bodies can be generated and increased during a condition of diabetes, high fat diet, fasting (starvation) or an exercise or when glucose is depleted by fasting or the like as taught in the specification (see paragraph [0007]). Thus, a skilled artisan cannot contemplate how to use the claimed method in view of Laffel (Diabetes Metab. Res. Rev. 1999; 15:412-426), Morris (Chapter 14, Disorders of Ketogenesis and Ketolysis, retrieved on 9/29/21) and Akram (J. Med. Food, 2013; 965-967) because what condition or what subject would need increasing a concentration of ketone bodies is unknown or undefined. 
Taken together, neither the specification nor the prior art provides a well-established correlation between the increased ketone bodies/acetoacetic acid and beta-hydroxybutyric acid obtained from aged persons with dementia by the claimed composition and improving brain function or treating cognitive impairment in aged persons with different disease conditions and with cognitive impairment caused by all possible mechanisms including persons with CNS neurodegenerative diseases, neurological disorders and psychological disorders or unknown or undefined conditions in need of increasing a concentration of ketone bodies by the claimed composition. 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether patients with CNS neurodegenerative diseases and suffering from cognitive impairment or unknown or undefined diseases that require increasing a concentration of ketone bodies can be treated with the claimed composition and would still obtain same results as those from healthy aged persons; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily make and use the claimed invention as currently claimed without further undue experimentation. 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, the limited working example, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to using the claimed composition for improving brain function/dysfunction in subject with cognitive impairment or treating cognitive impairment. Accordingly, the rejection of claims 1, 4-10, 14-16 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on February 4, 2022.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 10, 14-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 4-6, 10, 14-15 and 19-21 are indefinite because:
i.  The term “aged” recited in claims 1, 4-5, 10, 14 and 21 is a relative term which renders the claim indefinite. The term “aged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “aged”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “an aged person” recited in the claim, which renders the claim indefinite.
ii. The rest of the claims are indefinite as depending from an indefinite claim. 
Accordingly, the rejection of claims 1, 4-6, 10, 14-15 and 19-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained

Claim Rejections - 35 USC § 112
7.	Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 19-20 as amended are directed to methods for improving brain function or treating cognitive impairment in a subject in need thereof, comprising administering to the subject the claimed agent, wherein the method does not cause at least one of diarrhea and nausea, and wherein the subject is an aged person and suffers from at least one of diarrhea and nausea when administered a comparative agent for improving brain function or preventing or treating cognitive impairment. 
Claim 21 as amended are directed to a method for increasing a concentration of ketone bodies, comprising administering the claimed agent to a subject in need thereof in an amount of 45-55g per day, wherein the method does not cause at least one of diarrhea and nausea, and wherein the subject is an aged person. 
The instant claims now recite new limitations “wherein the subject suffers from at least one of diarrhea and nausea when a comparative agent for improving brain function or preventing or treating cognitive impairment…. is administered.” and “increasing a concentration of ketone bodies…. a subject in need thereof…”, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the new limitations “wherein the subject suffers from at least one of diarrhea and nausea when a comparative agent for improving brain function or preventing or treating cognitive impairment…. is administered” and “increasing a concentration of ketone bodies…. a subject in need thereof…”.  The specification only discloses “the agent of the invention does not cause a side effect such as diarrhea and/or nausea…” (see paragraphs [0055]; [0082]; [0086]; [0094] of the published specification). The specification provides no guidance as to what is encompassed in the definition “a comparative agent for improving brain function or preventing or treating cognitive impairment” or “the subject suffers from at least one of diarrhea and nausea when a comparative agent for improving brain function or preventing or treating cognitive impairment…. is administered” or “increasing a concentration of ketone bodies…. a subject in need thereof…”. Accordingly, in the absence of sufficient recitation of the new limitations “wherein the subject suffers from at least one of diarrhea and nausea when a comparative agent for improving brain function or preventing or treating cognitive impairment…. is administered” or “increasing a concentration of ketone bodies…. a subject in need thereof…”, the specification does not provide adequate written description to support the new limitations recited in claims 19-20. Support is not found for the new limitations as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

Claim Rejections - 35 USC § 112
8.	Claims 1, 4-10 and 14-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1, 4-10 and 14-16 and 18-21 encompass using the claimed agent to improve brain or treat cognitive impairment or increase a concentration of ketone bodies in an aged person having a genus of diseases or cognitive impairment caused by different diseases. Claims 19-20 also encompass using a genus of comparative agent for improving brain function or preventing or treating cognitive impairment and causing at least one of diarrhea and nausea. The specification only teaches detection of increased expression levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies in the blood samples of “healthy” aged persons and decreased response time in TMT-A/B in “healthy” aged persons after administering to the healthy aged persons a composition as compared to a control,  wherein the healthy aged persons are at the average age of 65.9±3.1 or 66.3±2.9 years old (see examples 1-2) and also detection of increased acetoacetic acid and beta-hydroxybutyric acid or ketone bodies detected in the blood samples of aged persons with dementia after administering to the aged persons with dementia a composition as compared to a control, wherein the aged persons with dementia are at the age of 70 or 67 years old (see example 3) and wherein the composition comprises 50g powder in 79g water (total 129g), wherein the powder comprises casein (14% by weight) and a whey protein concentrate (WPC) (4% by weight), a medium-chain fatty acid triglyceride (40% by weight), a long-chain fatty acid oil and fat (30.1% by weight), lactose (8% by weight), soy lecithin (0.4% by weight), citric acid (0.2% by weight), vitamins (0.2% by weight) and minerals (3.1% by weight) and the control comprises 825 g of vegetable fat cream for whipping, 400 g of cow's milk and 62.5 g of protein powder.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of detecting increased levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies in the blood samples of “healthy” aged persons and aged persons with dementia after administering the claimed composition to the healthy aged persons or the aged person with dementia or detecting decreased response time in TMT-A/B in “healthy” aged persons after administering the claimed composition to the healthy aged persons. However, the claims are not limited to the methods set forth above but also encompass improving brain or treating cognitive impairment in an aged person having a genus of diseases or cognitive impairment caused by different diseases by the claimed agent.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method for treating cognitive impairment or improving brain function in an animal with cognitive impairment or increasing a concentration of ketone bodies in an animal in need of increasing a concentration of ketone bodies  by administration of the claimed agent requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these because the examples only showed increased levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies in the blood samples of “healthy” aged persons and aged persons with dementia after administering the claimed composition to the healthy aged persons or the aged person with dementia or detecting decreased response time in TMT-A/B in “healthy” aged persons after administering the claimed composition to the healthy aged persons. Consequently, Applicant has failed to demonstrate possession of the claimed methods or even a single species of the genus of comparative agent for improving brain function or preventing or treating cognitive impairment causing at least one of diarrhea and nausea required thereby as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that:
“It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”

In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number species of the genus of diseases or cognitive impairment, the genus of condition in need of increasing ketone bodies, the genus of comparative agent for improving brain function or preventing or treating cognitive impairment and causing at least one of diarrhea and nausea, or even a single species within that genus, much less a method of improving brain function or treating cognitive impairment by the administration of the claimed agent/composition. The experimental results described in the specification consist primarily of the characterization of expression levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies in the blood samples of “healthy” aged persons and aged persons with dementia after administering to the aged persons the claimed composition. Whereas those results demonstrate that the expression levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies in the blood samples of “healthy” aged persons and aged persons with dementia are increased in response to exogenously administered the claimed composition or agent as compared to a control agent, they do not support a conclusion that Applicant was in possession of a method for improving brain function or preventing or treating cognitive impairment in a subject suffering from different diseases or cognitive impairment caused by different diseases or a method for increasing a concentration of ketone bodies in a subject in need of increasing a concentration of ketone bodies by the administration of the claimed agent/composition. At best, the text in the Examples 1-3 of the specification shows that the exogenous administration of the claimed agent/composition to healthy aged persons and aged persons with dementia resulted in an increase in expression levels of acetoacetic acid and beta-hydroxybutyric acid or ketone bodies in the blood samples of “healthy” aged persons and aged persons with dementia relative to a control comprising 825 g of vegetable fat cream for whipping, 400 g of cow's milk and 62.5 g of protein powder. Those results do not constitute a reduction to practice of a method for improving brain function or preventing or treating cognitive impairment in a subject suffering from different diseases or cognitive impairment caused by different diseases by the administration of the claimed agent/composition.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the well-established correlation between the results obtained from healthy aged person shown in Examples 1-2 or increased shown in Example 3 and the claimed methods for improving brain function or preventing or treating cognitive impairment in a subject suffering from different diseases or cognitive impairment caused by different diseases. The skilled artisan also cannot envision or the detailed chemical structure of the encompassed genus of comparative agent for improving brain function or preventing or treating cognitive impairment and causing at least one of diarrhea and nausea or the genus of diseases or cognitive impairment, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


Conclusion

9.	NO CLAIM IS ALLOWED.



10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Accera (JP2009-532496-English as in IDS) teaches a method of treating a memory disorder accompanying aging including a loss of cognitive performance caused by reduction of a metabolic turnover of neurons in a patient with the memory disorder comprising administering to the patient a composition comprising 5-50% (v.s. 17.5-20% casein and whey protein) of protein, 5-40% or 1-50% (v.s. 35-45%) of medium-chain fatty acid triglyceride (MCT) as a lipid; and 5-50% of carbohydrate (v.s. 8-10% lactose) (see p. 1-4, claims 7-32; p. 3-4, [0021]; p. 4-10[0022]-[0049]; p. 17, claims 7-34 of JP2009-532496-English translated version). The claimed ranges for the claimed protein, MCT and carbohydrate (i.e. lactose) are either within or overlapping with those disclosed by Accera (see p. 1, claims 5-6; p. 3, claim 24; p. 7, [0014]; p. 18, claims 5-6; p. 22, claims 5-6; of JP2009-532496-English translated version). Accera teaches an aged person, a healthy aged person or an aged person having cognitive impairment including memory impairment, cognitive disorder or learning disability, or the aged person of 60 years old or order (see [0010]-[0016]; [0037]-[0040] in particular).
Henderson (US6835750, issued Dec 28, 2004) teaches a method of treating dementia of Alzheimer’s type (AD) comprising administering an effective amount of medium chain triglycerides (MCT) to a patient having AD at a dose of about 0.5-10g/kg/day, wherein the MCT comprises fatty acid residues containing 6-10 carbons esterified to a glycerol backbone (see col. 25-26,  claims 1-4), nutritional drink (MCT100g/drink, L-carnitine 1 g/drink, mix of daily vitamins at recommended daily levels and a variety of flavorings); powdered beverage (MCT 10-50g, L-carnitine 250-500mg, sucrose 8-15g, maltodextrin 1-5g, flavorings 0-1g); Food bar (MCT 0.1-50g, L-carnitine 250-500mg, glycerin 1-5g, corn syrup solids 5-25g, cocoa 2-7g, coating 15-25g), Gelatin capsules (MCT 0.1-1000mg/capsule, L-carnitine 250-500mg/capsule, Starch, NF 0-600mg/capsule, starch flowable powder 0-600mg/capsule, silicone fluid 350 centistokes 0-20mg/capsule); Tablets (MCT 0.1-1000mg/tablet, L-carnitine 250-500mg/tablet, microcrystalline cellulose 20-300mg/tablet, starch 0-50mg/tablet, Magnesium stearate or stearate acid 0-15mg/tablet, silicon dioxide filmed 0-400mg/tablet, silicone dioxide colloidal 0-1mg/tablet and lactose 0-100mg/tablet); Suspensions (MCT 0.1-1000mg, L-carnitine: 250-500mg, sodium carboxymethyl cellulose 50-700mg/5ml, sodium benzoate 0-10mg/5ml, purified water 5ml, flavor and color agents) (Examples 1-3) (col. 22-24).
Hofman (US2013/0023468, as in IDS) teaches a nutritional composition for different diseases including neurological disorders resulting in dysphagia, cerebral vascular accidents, surgery and critical illness including burns causing metabolic stress, comprising a protein fraction at 1-20%, 2-15%, 25-80%, 20-75% or 20-40% or 13-25%, and a fat fraction at 8-15% linoleic acid, 3-6% of a combination of a-linolenic acid, docosahexaenoic acid and eicosapentaenoic acid, 10-20% of at least one medium-chain fatty acid and 35-79% of at least one mono-unsaturated fatty acid and a carbohydrate at 1-50%, 5-30% (see abstract; [0013]; [0018]-[0027]; [0031]-[0056], [0101]-[0106]; [0116]; [0120]-[0125]; [0151]-[0154], in particular). Hofman also teaches an aged person, a healthy aged person or an aged person having cognitive impairment including memory impairment, cognitive disorder or learning disability, or the aged person of 60 years old or order (see [0195], examples 1-2, in particular).
Larson (US2010/0144875, as in IDS) teaches methods for reducing or delaying decline in one or more cognitive function, motor function, cerebrovascular function or behavior in a mammal including a human comprising administering the mammal a composition for improving cognitive function comprising 15-50% protein, 5-40% fat, 5-10% ash content and 5-20% moisture content or at least 1-30% MCT or more, or about 30-100% MCT or a composition comprising 5-40% fat, 15-60% carbohydrate (see paragraphs [0016], [0024], [0032], [0039], [0119]-[0120], 0101]-[0106]; [0116]; [0120]-[0125]; [0125],[0142], [0166], claims 4 and 28). Larson also teaches an aged person, a healthy aged person or an aged person having cognitive impairment including memory impairment, cognitive disorder or learning disability, or the aged person of 60 years old or order (see [0105]-[0106], in particular)
Liu (Epilepsia 2008; 49:33-36, as in IDS) teaches an effective MCT ketogenic diet therapy for controlling seizure or epilepsy including 50-60% MCT, 19% carbohydrate and 10% protein (p. 35; or p. 34, table 1). 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 16, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649